Citation Nr: 0610310	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  00-24 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic hepatitis C.  

(The issue of entitlement to service connection for a chronic 
acquired psychiatric disorder to include a depressive 
neurosis is the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and R. W.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from December 1976 to July 
1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Detroit, Michigan, Regional Office (RO) which determined 
that the veteran had not submitted a well-grounded claim of 
entitlement to service connection for chronic hepatitis C.  
In January 2003, the veteran was afforded a hearing before 
the undersigned Veterans Law Judge.  In September 2003, the 
Board remanded the veteran's claim to the RO for additional 
action.  

For the reasons and bases addressed below, service connection 
for chronic hepatitis C is GRANTED.  

In January 2005, the veteran informed the Department of 
Veterans Affairs (VA) that she had moved to Texas.  She 
requested that her claims files be transferred to the 
Houston, Texas, Regional Office.  The RO should take the 
appropriate action in response to the veteran's new address 
of record.  

In January 2005, the veteran submitted informal claims of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and a total rating for compensation purposes 
based on individual unemployability.  It appears that the RO 
has not had an opportunity to act upon the claims.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issues.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Therefore, the issues are referred to 
the RO for action as may be appropriate.  Black v. Brown, 10 
Vet. App. 279 (1997). 


FINDING OF FACT

Chronic hepatitis C has been shown to have originated during 
active service.  


CONCLUSION OF LAW

Chronic hepatitis C was incurred during peacetime service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303(d), 3.326(a) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim for service connection for chronic hepatitis 
C , the Board observes that the RO issued VCAA notices to the 
veteran in August 2004 and December 2004 which informed her 
of the evidence needed to support her claim; what actions she 
needed to undertake; and how the VA would assist her in 
developing her claim.  The veteran was specifically informed 
that she should submit any relevant evidence in her 
possession.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a hearing before the undersigned Veterans Law Judge.  
The hearing transcript is of record.  There remains no issue 
as to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2005).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006).  In the instant 
appeal, the veteran was provided only with notice of what 
type of evidence was needed to substantiate her claim for 
service connection.  She was not informed of the type of 
evidence necessary to establish an initial evaluation and/or 
an effective date for the disability.  Notwithstanding the 
deficient notice given the veteran, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision given the favorable outcome 
below.  The RO will assign an evaluation and an effective 
date for the award.  If the veteran is not satisfied with the 
evaluation and/or effective date assigned, she can submit a 
notice of disagreement.  Thus, she is not prejudiced by the 
Board's action.  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

The veteran's service medical records indicate that she 
underwent an August 1977 total abdominal hysterectomy and a 
bilateral salpingo oophorectomy.  The procedure necessitated 
that the veteran receive a blood transfusion.  

An April 2002 VA treatment record states that the veteran was 
diagnosed with chronic hepatitis in 1994 and a positive PCR 
for hepatitis C in November 2001.  The VA physician 
determined that the "likely mode of transmission of 
hepatitis C virus" was the blood transfusion associated with 
the veteran's inservice hysterectomy.  

The veteran's chronic hepatitis C has been attributed to her 
inservice blood transfusion.  In the absence of any competent 
evidence to the contrary, the Board concludes that service 
connection is warranted for chronic hepatitis C.  


ORDER

Service connection for chronic hepatitis C is GRANTED.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


